In a tax certiorari proceeding pursuant to CPLR article 78, inter alia, to challenge an assessment of real property, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Cirigliano, J.), entered February 2, 1996, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
In 1988, Senco Development Corp. (hereinafter Senco) purchased the property at issue, a one-family dwelling located in the Town of Bedford, Westchester County. In 1989, the Town reassessed the property. Senco subsequently commenced a tax certiorari proceeding, which was settled in 1991 by a stipulation and court order reducing the 1990 assessment of the property.
The petitioner purchased the property from Senco in November 1993. In this proceeding, the petitioner, claiming that the property had been illegally reassessed after the 1988 sale, seeks a reduction of all tax assessments on the property after 1989.
The record clearly establishes that the assessments about which the petitioner complains were not based illegally upon a resale of the property, but, rather, upon the stipulation entered into by the petitioner’s predecessor and the Town. Accordingly, the Supreme Court properly dismissed the proceeding. Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.